Citation Nr: 0515447	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for bilateral 
hearing loss.  A Board hearing was held in April 2005.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from October 2001, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in May 2003 and the 
SSOC issued in September 2003.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Also, in Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. 
April 14, 2005), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in October 2001 
specifically described the evidence needed to substantiate 
the claim and requested the appellant that "[s]end the 
information describing additional evidence or the evidence 
itself to [the RO]."  It was also noted at the hearing that 
there was no additional evidence to submit.  Therefore, the 
Board finds that the letter and documents as a whole complied 
with the fourth element.  The VCAA letter predated 
adjudication.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records.  The veteran was afforded a VA examination 
and a Board hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.



Factual Background

A November 1965 examination report for purposes of separation 
from the service indicated that the puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
X
5
LEFT
-5
-5
-5
X
0

The speech audiometry speech recognition was not noted. 

In an NOD of March 2003 the veteran asserted that he is a 
veteran of the US Army Field Artillery (FA) and as such he 
was trained and worked in the FA field throughout his 
military career, including the 105 mm Howitzer, 175 mm gun 
and the 8" Howitzer.  He stated that these were heavy 
weapons, that the acoustic noise was very traumatic, and that 
appropriate protective gear was not provided.  

An August 2003 VA audiological exam report indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
50
55
65
LEFT
X
50
65
60
65

The average puretone loss in the right ear was 51 decibels, 
and the average loss in the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in each ear.  

The examiner noted that upon physical examination both 
tympanic membranes and external auditory canals were normal.  
There was bilateral mild to severe, predominantly high 
frequency sensorineural hearing loss.  There was no acoustic 
notch present in either ear.  The examiner further noted that 
the separation examination revealed normal audiometric 
thresholds in both ears.  The examiner opined that "[s]ince 
my review of service medical records was negative for hearing 
loss and tinnitus, and since the veteran was noted to have 
normal audiometric thresholds at separation from service and 
did not complain of hearing loss or tinnitus at the time, it 
would appear obvious that the veteran's current hearing loss 
and tinnitus have both occurred subsequent to separation from 
active duty.  Therefore, it is my opinion that the veteran's 
current hearing loss and tinnitus are NOT related to military 
service."

At the April 2005 Board hearing the veteran testified  that 
he trained on a 105 howitzer as a number one man, which is 
the person that loaded a piece.  He further stated that he 
also trained as a gunner, the person that pulled the card.  
He again noted that he had a minimum of ear protection that 
was used during training.  He also noted that he was exposed 
to loud noise 2 or 3 times a week, possibly every day.  
Finally he stated that he has had hearing problems since 
service and that he believed that his current hearing loss is 
a result of his noise exposure in the military.

Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).
The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has a current disability of bilateral 
sensorineural hearing loss.  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The VA audiological 
exam shows the veteran's auditory threshold for the right ear 
was 40 decibels or greater at 2000, 3000, and 4000 Hertz, and 
auditory threshold for the left ear was 40 decibels or 
greater at 1000, 2000, 3000, and 4000 Hertz.

The Board notes that the veteran has asserted that his 
current bilateral hearing loss disability is a result of 
being exposed to loud noises during service while in field 
artillery training.  However, there is no competent evidence 
of a nexus between the veteran's service and his current 
bilateral hearing loss.

The competent evidence of record shows that hearing loss was 
first manifested more than a year after service.  In the 
August 2003 VA examination the veteran reported a history of 
bilateral progressive hearing loss.  This report was more 
than 37 years from the veteran's separation from the service.

In the VA examination the claims file was reviewed.  The 
examiner issued an opinion stating that "[s]ince my review 
of service medical records was negative for hearing loss and 
tinnitus, and since the veteran was noted to have normal 
audiometric thresholds at separation from service and did not 
complain of hearing loss or tinnitus at the time, it would 
appear obvious that the veteran's current hearing loss and 
tinnitus have both occurred subsequent to separation from 
active duty.  Therefore, it is my opinion that the veteran's 
current hearing loss and tinnitus are NOT related to military 
service."

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1966 to 2003, there was no record of 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  Thus, continuity of symptomatology was not 
shown after service.  In August 2003, the initial diagnosis 
of hearing loss disability as contemplated under 38 C.F.R. § 
3.385 was shown.  The competent evidence of record shows that 
current hearing loss disability is not related to service.

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The VA examiner's 
opinion is competent.  It is uncontradicted by any other 
competent opinion.  The veteran's assertion of hearing loss 
disability due to in-service noise exposure is not supported 
and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply. 38 
U.S.C.A. § 5107(b) (West 2002). See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


